Citation Nr: 1615345	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A hearing was held on March 7, 2016, by means of video conferencing equipment with the appellant in Jackson, Mississippi, before the undersigned Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appellant also presented testimony at a hearing before a Decision Review Officer (DRO) in Jackson, Mississippi in March 2012.  A transcript of that hearing is also in the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in such a circumstance when the issue is raised by assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In a September 2013 VA Form 646, the Veteran's representative asserted that due to the disabling effects of the Veteran's PTSD symptoms, "he is not able to be part of the workforce."  As entitlement to an increased disability rating for service-connected PTSD is on appeal and before the Board at this time, the Board finds that the issue of entitlement to a TDIU has been raised, and it has thus been added to the issue list above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, it finds that remand is necessary in order to further develop the claim in order to meet VA's duty to assist the Veteran in substantiating his claim seeking an increased disability rating for PTSD.

The Veteran was most-recently provided with a VA mental health examination in March 2012.  At that time, the VA examiner recorded the presence of symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and persistent delusions or hallucinations.  Specifically, the examiner recorded the Veteran's reports of living alone, spending little time with his daughter, not having friends or associating with classmates, clubs, or organizations outside of school, and having difficulty with school, resulting in being placed on academic probation.  The Veteran further reported work as a delivery person for a medical supply company for approximately one year between April 2010 and April 2011, but stated that he had difficulty getting along with co-workers and missed too many days of work due to difficulty getting out of bed and finding the motivation to go to work each day.  The examiner stated that other than nightmares growing more intense, the Veteran's PTSD symptoms had not changed in frequency or severity since the last VA examination.  Of note, the prior VA examination report, from April 2010, documented reported visual hallucinations of seeing shadows out of the corner of his eyes, and no auditory hallucinations.

At the March 2016 Board hearing, the Veteran testified that he felt his sleep difficulties were becoming worse, reporting becoming physically violent during his nightmares (e.g. putting a female visitor into a leg lock in one instance and twisting her wrist in another).  He also described increased startle response, and an incident where he reacted violently to being surprised from behind (elbowing the man in the face before realizing he was not under attack).  The Veteran additionally described seeing a large object most of the time when he awakens, described as being akin to a large spider, which fades after a period of time.  VA mental health treatment records from July 2012 and September 2012 document the Veteran's reports of hearing sounds while in the shower, described as thinking he hears someone at the door or outside the room, and of being scared that someone will surprise him when his guard is down.  Finally, at the hearing, the Veteran specifically asserted that his psychiatric symptoms had worsened since his last VA examination in March 2012. 

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony at the March 2016 Board hearing describing worsening symptoms since the last VA examination, as well as VA mental health treatment records documenting symptomatology beyond that considered at the time of the March 2012 examination, on remand, the Veteran should be scheduled for an additional VA examination to determine the current severity and functional impact of his service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4) (2015).

The evidence currently of record includes VA treatment records from as recent as March 2014, Vet Center records through February 2011, and transcripts from both the April 2012 DRO hearing and the March 2016 Board hearing indicating that the Veteran was attending school through the Vocational Rehabilitation Program, although no vocational rehabilitation file is currently of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, and also requires it to make reasonable efforts to obtain relevant records not in federal custody.  38 C.F.R. § 3.159.  Therefore, on remand, the AOJ should take action to obtain updated records of treatment through VA and the Vet Center, as well as a copy of the Veteran's vocational rehabilitation file, and associate it with the claims file. 

Finally, the Veteran's representative submitted a VA Form 646, in September 2013, wherein it was argued that the Veteran's mental health has deteriorated continually to a point that it seriously affects his ability to function as part of society as well as his ability to engage in gainful employment.  The Veteran's representative asserted that the disabling effects of the Veteran's PTSD symptoms have rendered the Veteran unable to participate in the workforce.   In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Board thus finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from March 2014 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Obtain the Veteran's complete VA vocational rehabilitation folder and associate it with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After obtaining any necessary authorization from the Veteran, contact the Vet Center in Jackson, Mississippi, and request that they provide VA with any and all of the Veteran's mental health records from February 2011 to the to present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

4.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

5.  After completing the aforementioned, schedule the Veteran for a VA examination with a qualified medical professional who has not yet provided an opinion on this matter, to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  It is requested that the examiner review all pertinent records associated with the claims file and, considering both medical and lay evidence of record, comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, and should fully describe the functional effects of the Veteran's service-connected mental health condition, including its effects on occupational functioning and daily activities. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to a disability rating in excess of 50 percent for service-connected PTSD, as well as entitlement to a TDIU, in light of all evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




